Citation Nr: 1019756	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to January 
2004.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.  
In an August 2007 decision and remand the Board decided all 
of the issues on appeal except those at issue herein.  Those 
two claims were remanded for additional development.  Such 
development having been completed, the case was returned to 
the Board for appellate disposition.


FINDINGS OF FACT

1.  Giving the benefit of the doubt to the Veteran, the 
evidence shows that the Veteran's currently diagnosed 
bilateral pes planus is at least as likely as not related to 
his military service.

2.  Giving the benefit of the doubt to the Veteran, the 
evidence shows that the Veteran's currently diagnosed status 
post (s/p) right ankle sprain with residual mild laxity and 
decreased range of motion is at least as likely as not 
related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes 
planus were met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for s/p right ankle 
sprain with residual mild laxity and decreased range of 
motion were met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board considered the statutes and regulations pertaining 
to the VA's statutory duties to provide various notices to 
the Veteran and to assist the Veteran with the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  
Insofar as service connection for both of the Veteran's 
claimed disabilities are granted herein, there is no need to 
discuss whether the provisions of the Veteran's Claims and 
Assistance Act (VCAA) have been fully satisfied with respect 
to this claim.  Assuming any VCAA error occurred, such error 
was harmless since this decision grants the benefits sought 
in full.  

II. Prior Remand

This case was remanded by the Board for additional 
development in August 2009.  The Veteran's has a right to 
compliance with the Board's prior remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 
13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).  The Board finds that the instructions that were set 
forth in its prior remand were substantially complied with.  
In any event, any error with respect to such compliance would 
be harmless insofar as this decision grants the benefits 
sought in full.  

III.  Service connection

The Veteran claims that he has a bilateral foot disorder and 
a right ankle disorder that were incurred as a result of a 
disease or injury that occurred during his military service.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

	(a)  Bilateral foot disorder

Service treatment records show indicate that the Veteran was 
diagnosed with flat feet on two occasions during his service, 
once in December 1989 and once in December 2000.  No mention 
of flat feet was made on the Veteran's entrance examination.  
Flat feet were not noted to be present on the Veteran's 
separation examination.  

The Veteran was first examined by VA with respect to his feet 
in October 2003.  At that time, the Veteran complained of 
occasional pain in his heels.  The examiner did not find any 
foot pathology.

The Veteran was reexamined by VA in September 2009.  At that 
time, the VA examiner diagnosed pes planus (adult acquired 
flatfoot) with bilateral plantar calcaneal spurs.  He opined 
that this disorder was at least as likely as not due to the 
Veteran's military service.  He noted that pes planus was 
diagnosed during the Veteran's service.  He also noted that 
pes planus can result from unusual and prolonged stress to 
the feet.  The examiner concluded that the load carrying, 
running, and marching that took place during the Veteran's 
service caused or aggravated his flat feet.  At the time of 
the examination, the examiner had reviewed the claims file 
which included the report of the October 2003 examination 
that did not find that the Veteran had flat feet.  
Nonetheless, at the time of the September 2009 examination 
the Veteran did have flat feet and the examiner provided a 
rationale explaining why he concluded that this disorder was 
related to the Veteran's service. 

Given this evidence, and resolving reasonable doubt in favor 
of the Veteran, the Veteran's currently diagnosed pes planus 
with calcaneal spurs was shown to be caused by his military 
service.  The evidence does not show that the Veteran has any 
current disorder of the feet apart from pes planus with 
calcaneal spurs.

	(b)  Right ankle disorder

Service treatment records show that the Veteran sprained his 
ankle in November 1989.  He sprained his ankle again in May 
2001.  He was then noted to have a "recurring [right] ankle 
sprain". 

On a "Report of Medical History" dated in June 2003, the 
Veteran noted that he sprained his right ankle twice during 
his service.  He was not noted to have an ankle disability at 
his separation examination of the same date.  

The Veteran's right ankle was first examined by VA in October 
2003.  At that time, no right ankle pathology was found.

In an October 2005 letter, a private physician indicated that 
the Veteran was diagnosed with tenosynovitis of both ankles.  
The physician indicated that the Veteran first came to his 
office for evaluation in July 2005 complaining of ankle pain 
that onset approximately one and a half years previously.  He 
indicated that he reviewed the Veteran's medical records, and 
he opined that the Veteran's tenosynovitis was unlikely to be 
related to military service.  

VA treatment records show that the Veteran was treated for a 
right ankle fracture in July 2008.  

The Veteran was reexamined by VA in September 2009.  At that 
time the examiner diagnosed s/p right ankle sprain with 
residual mild laxity and decreased range of motion.  He 
opined that this was at least as likely as not due to the 
Veteran's military service.  He noted that the Veteran 
sprained his ankle twice during service and that the sprain 
was noted to be recurring.  He reasoned that it was likely 
that the talofibular ligament, and possibly the calceofibular 
ligament, were stretched and that this resulted in the 
current mild laxity of the Veteran's right ankle.  He noted 
that the laxity was not identified as such on physical 
examination but that the audible snapping heard when the 
Veteran attempted to walk on his toes was likely due to 
abnormal movement of the ankle joint due to ligament laxity.  
The report of examination indicates that the examiner 
reviewed the claims file, including the history of a post-
service ankle fracture, prior to drawing this conclusion.

Given this evidence, the Board finds that, resolving 
reasonable doubt in favor of the Veteran, his currently 
diagnosed s/p right ankle sprain with residual mild laxity 
and decreased range of motion is due to his military service.  
While this disorder was not diagnosed by the VA examiner in 
October 2003 or by the Veteran's private physician in July 
2005, it was present at the September 2009 examination.  The 
examiner who performed the September 2009 examination 
reviewed the records of these prior opinions and nonetheless 
concluded that the Veteran had present ligament laxity and 
decreased range of motion due to his in service ankle 
sprains.  

While the private physician who provided the July 2005 letter 
indicated the Veteran's bilateral ankle disorder was not 
likely related to his service, that letter referred to 
tenosynovitis.  Tenosynovitis was not found at the September 
2009 VA examination and is an entirely separate disorder 
involving inflammation of the lining of the sheath 
surrounding a tendon.  There is no evidence that the 
Veteran's July 2005 episode of tenosynovitis was related to 
his military service and the evidence indicates that such 
disorder has now resolved.  




ORDER

Service connection for bilateral pes planus is granted.

Service connection for s/p right ankle sprain with residual 
mild laxity and decreased range of motion is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


